PER CURIAM.
The claim of the respondent that there was no personal estate at the death of the testator is clearly not true. He .swears in his complaint that the testator left property of the value ■of $1,500,000, consisting of lands, tenements, and personalty, and that fact is found by the court. It appears by necessary implication •that the large amount of legacies left by the testator was paid out of the personalty. There is no dispute anywhere in the case that the personal estate was large. The case of Buchanan v. Little, 154 N. Y. 147, 47 N. E. 970, was not overlooked by the court. It was examined, but it was not referred to in the opinion, for the reason that, in the judgment of the court, it had no reference to any questions raised •on this appeal. Motion should .be denied, with $10 costs.